DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21, 23-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H10 109511) in view of Cortez et el (US 7,516,968).  Sato discloses:
With regard to claim 20 - A three-point suspension link for a chassis of a vehicle comprising: 
a core structure having two arms 23 and a central bearing area 22, the core structure being symmetrical to a central plane having therein a central axis of the core structure; 
each of said two arms having a bearing area 21; 

a central load-introducing element 39, arranged at said central bearing area; 
a stabilization layer 25,26 formed of at least two parts; 
a core element 23 surrounded by said stabilization layer 25,26 in a subarea; and 
a supporting winding 50 surrounding said load-introducing elements 21, said central load-introducing element 22, said stabilization layer 25,26, and said core element 23 in a subarea; and 
wherein stabilization layer 25,26 and said supporting winding 50 formed from a fiber reinforced plastic composite material (¶[0036] and [0037]), and
wherein said load-introducing elements and said central load-introducing element have the same orientation.  In Applicant’s specification, having the same orientation is described as the axes of the bearings of said load introducing elements are all on a same plane.  As can be seen in the figures of Sato, the suspension link is symmetrical with each of the bearings having axes centered in a height direction of the link.  This would thus put them on the same plane, giving them the same orientation, as defined by the specification. 
Sato fails to explicitly disclose the central load-introducing element as having a bearing axis of the bearing receptacle of the central load-introducing element being perpendicular to the central axis of the core structure.  Cortez teaches:
A three-point suspension link for a chassis of a vehicle comprising a core structure having two arms 42 and a central bearing area 40, the core structure being symmetrical to a central plane having therein a central axis of the core structure; 
each of said two arms having a bearing area 48; 
two load-introducing elements 50, one of said load-introducing elements arranged at each of said bearing areas; 

wherein said load-introducing elements and said central load-introducing element have the same orientation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension link of Sato with the teaching of Cortez such that the central load-introducing element has a bearing axis that is perpendicular to the central axis of the core structure and oriented the same as the side load-introducing elements to allow for fewer necessary parts.

With regard to claim 21, Sato discloses wherein said stabilization layer 25,26 comprises fiber strands having a unidirectional fiber direction oriented from said bearing areas to said central bearing area (“A fiber-reinforced synthetic resin molding plate constituting a material for cutting out an upper molding plate 25 or a lower molding plate 26 is provided. A pseudo-isotropic laminated sheet may be obtained by laminating carbon fiber reinforced prepregs in which carbon fibers (manufactured by Toho Rayon Co., Ltd., Vessic HTA 12000) are aligned in one direction and impregnated with a resin in a direction of 0 ° / 90 ° / ± 45 °. Such quasi-isotropic laminates exhibit an equal modulus of elasticity in almost all directions. Note that the thickness of the molded plate 45 may be determined by the stiffness required of the suspension arm.” - ¶[0029]).

With regard to claim 23, Sato discloses wherein a first part 25 of said stabilization layer extends from a first of said bearing areas to said central bearing area, and a second part 25 of said stabilization layer extends from a second of said bearing areas to said central bearing area (see Fig. 8).



With regard to claim 25, Sato discloses wherein said central load-introducing element 39 and said two load-introducing elements are formed from a metal material (“The present invention relates to a manufacturing method of a metal end member connected to a vehicle body, a metal end member connected to the wheel, and a process of manufacturing a lightweight core member interposed between the metal end members at both ends. A process for producing upper and lower molding plates made of fiber-reinforced resin, and an end member made of metal are arranged at both ends between the upper and lower molding plates. To provide a method for manufacturing a suspension arm, which includes a step of arranging a lightweight core material between metal end members at both ends and bonding them together, and a step of forming a fiber reinforced resin material by covering the outside with a fiber reinforced resin material after being bonded.” - ¶[0018]).

With regard to claim 29, Sato discloses wherein said core element is formed from a plastic foam material (see¶[0016]).

With regard to claim 30, Sato discloses wherein said core element is formed from a metal foam material (see¶[0016]).

Claims 26, 27, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Cortez, as applied to claims 20-21, 23-25, 29, and 30, above, and further in view of Jones (US 2005/0044984).  With regard to claims 26 and 32, Sato and Cortez fail to disclose wherein said central load-introducing element and said two load-introducing elements are formed from a fiber reinforced plastic composite material.  Jones teaches a strut for a motor vehicle, said strut being formed from fiber reinforced plastic composite material.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the link of Sato and Cortez with the teaching of Jones such that said central load-introducing element and said two load-introducing elements are formed from a fiber reinforced plastic composite material to allow for the link to be light weight and strong. 
With regard to claim 27, Sato and Cortez fail to disclose wherein said fiber strands of said supporting winding run in the area of said two arms in a parallel and elongated manner to said respective arm.  Jones teaches wrapping the link with supporting winding 44 that run in a parallel and elongated manner to said respective arm.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the link of Sato and Cortez with the teaching of Jones such that said supporting winding run in a parallel and elongated manner to said respective arm to allow for the link to be strengthened lengthwise without need to wrap the entire link.
With regard to claims 33 and 34, Sato discloses 33 wherein said stabilization layer is wet when connected to said core structure wherein said stabilization layer is cured when connecting to said core structure (see¶[0033]).
	With regard to claim 35, Sato discloses wherein said supporting winding 50 is wound by a three-dimensional winding process.

With regard to claim 37, Sato discloses forming said core structure 23 such that said core structure 23 remains in said three-point suspension link after said curing of said three-point suspension link so that said core structure forms a core element of said three-point suspension link.
	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Cortez, as applied to claims, 20-21, 23-25, 29, and 30, above, in view of Ciavatta et al (US 8,863,616).  Sato and Cortez fail to disclose wherein said core element is formed free of material.  Ciavatta teaches a link for a vehicle comprising a stabilization layer, a core element 45 surrounded by said stabilization layer in a subarea, and a supporting winding, wherein the core 45 is made from a metallic material having a low melting point to allow it to be removed by melting when the link has been made.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the link of Sato and Cortez with the teaching of Ciavatta’s removable core element to allow for high pressures to be applied that optimally compact the composite material and the filling material, inducing an intense degasification, while allowing the core to be ultimately removed to reduce the weight of the link.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Cortez, and Jones, as applied to claims 32-37 above, and further in view of Ciavatta et al (US 8,863,616).  Sato, Cortez, and Jones fail to disclose wherein said core element is soluble.  Ciavatta teaches a link for a vehicle comprising a stabilization layer, a core element 45 surrounded by said stabilization layer in a subarea, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 21, 23-27, 29-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arm of Sato generally requires multiple parts to be complete, including an attached bearing at the central load-introducing element 22, as seen in Fig. 1.  Cortez shows that it is desirable to form a suspension arm as essentially one piece.  This type of arm seen in Cortez is old and well-known in the art.  Examiner is open to discussing possible future claim language, should Applicant deem it helpful toward expediting prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 15, 2022